                         Case 3:19-cr-00477-JSC Document 27 Filed 01/15/21 Page 1 of 5

  AO 245I (Rev. AO 09/11-CAN 07/14) Judgment in Criminal Case for a Petty Offense
            Sheet 1


                                      UNITED STATES DISTRICT COURT
                                                Northern District of California
              UNITED STATES OF AMERICA                                        ) JUDGMENT IN A CRIMINAL CASE
                         v.                                                   )     (For a Petty Offense)
                                                                              )
                         Jacob Adam Blevins                                   )     USDC Case Number: 3-19-cr-00477-JSC-1
                                                                              )     BOP Case Number:
                                                                              )     USM Number: 25838-111
                                                                              )     Defendant’s Attorney: Adam Gasner (Retained)

  THE DEFENDANT:

          THE DEFENDANT pleaded guilty to count: One of the Information.
          THE DEFENDANT pleaded nolo contendere to count(s): __________ .
          THE DEFENDANT was found guilty on count(s): __________ .

  The defendant is adjudicated guilty of these offenses:
   Title & Section                Nature of Offense                                                                     Offense Ended   Count
   Title 36, Code of Federal      Reckless Driving                                                                      1/4/2019        One
   Regulations, Section 1004.2




  The defendant is sentenced as provided in pages 2 through 6 of this judgment.

          The defendant has been found not guilty on count(s): __________
          Count(s) __________ is/are dismissed on the motion of the United States.

       It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay
restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances.

                                                                                  1/15/2021
                                                                                    15/2021
   Last Four Digits of Defendant’s Soc. Sec. No.: 6954                            Date
                                                                                    atee ooff IImposition
                                                                                                mposition of Judgment
                                                                                                             Judg
                                                                                                               dgment

   Defendant’s Year of Birth: 1976
                                                                                  Signature
                                                                                    gna
                                                                                     n turee ooff Judge
   City and State of Defendant’s Residence:                                       The
                                                                                   h HHonorable  bl JJacqueline
                                                                                                           li S Scott C
                                                                                                                      Corley
                                                                                                                         l
   Napa, California                                                               U.S. Magistrate Judge
                                                                                  Name & Title of Judge

                                                                                  1/15/2021
                                                                                  Date
                        Case 3:19-cr-00477-JSC Document 27 Filed 01/15/21 Page 2 of 5

AO 245I (Rev. AO 09/11-CAN 10/13) Judgment in Criminal Case for a Petty Offense
DEFENDANT: Jacob Adam Blevin                                                                                     Judgment - Page 2 of 6
CASE NUMBER: 3-19-cr-00477-JSC-1

                                                                  PROBATION
The defendant is hereby sentenced to probation for a term of: Three years.

The defendant shall not commit another federal, state or local crime.
The defendant shall not unlawfully possess a controlled substance. The defendant shall refrain from any unlawful use of a controlled
substance. The defendant shall submit to one drug test within 15 days of placement on probation and at least two periodic drug tests
thereafter, as determined by the court.
        The above drug testing condition is suspended, based on the court’s determination that the defendant poses a low risk of
        future substance abuse. (Check, if applicable.)
        The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon. (Check, if
        Theldefendant
                bl ) shall cooperate in the collection of DNA as directed by the probation officer. (Check, if applicable.)
        The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901,
        et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or
        she resides, works, is a student, or was convicted of a qualifying offense. (Check, if applicable.)
        The defendant shall participate in an approved program for domestic violence. (Check, if applicable.)


                                         STANDARD CONDITIONS OF SUPERVISION
1)        The defendant shall not leave the judicial district without the permission of the court or probation officer;
2)        The defendant shall report to the probation officer and shall submit a truthful and complete written report within the first five
          days of each month;
3)        The defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation
          officer;
4)        The defendant shall support his or her dependents and meet other family responsibilities;
5)        The defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or
          other acceptable reasons;
6)        The defendant shall notify the probation officer at least ten days prior to any change in residence or employment;
7)        The defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any
          controlled substance or any paraphernalia related to any controlled substances, except as prescribed by a physician;
8)        The defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;
9)        The defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person
          convicted of a felony, unless granted permission to do so by the probation officer;
10)       The defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit
          confiscation of any contraband observed in plain view of the probation officer;
11)       The defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law
          enforcement officer;
12)       The defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without
          the permission of the court; and
13)       As directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the
          defendant’s criminal record or personal history or characteristics and shall permit the probation officer to make such
          notifications and to confirm the defendant’s compliance with such notification requirement.
                        Case 3:19-cr-00477-JSC Document 27 Filed 01/15/21 Page 3 of 5

AO 245I (Rev. AO 09/11-CAN 10/13) Judgment in Criminal Case for a Petty Offense
DEFENDANT: Jacob Adam Blevin                                                                  Judgment - Page 3 of 6
CASE NUMBER: 3-19-cr-00477-JSC-1

                                           SPECIAL CONDITIONS OF SUPERVISION

     1. You must pay a $1000.00 fine or, if the fine cannot be afforded, complete of 100 hours of community
          service at the direction of the Probation Officer.
     2. Your driving privileges are restricted for ninety (90) days, except that you may drive to and from work
          and to and from his counseling program. This condition will be deemed satisfied if your driving
          privileges were suspended by the California Department of Motor Vehicles as a result of this incident
          and the you provide proof of such suspension.
     3. You must successfully complete an approved “First Time Offender’s DUI Program” at the direct of the
          Probation Officer.
     4. You must in a program of testing and treatment for alcohol abuse, as directed by the Probation Officer
          until such time as you are released from testing and treatment by the Probation Officer.
     5. You must not have any measurable amount of drugs or alcohol in your system while driving a motor
          vehicle during the probationary period.
     6. You must maintain proof of financial responsibility during the probationary period.
                         Case 3:19-cr-00477-JSC Document 27 Filed 01/15/21 Page 4 of 5

AO 245I (Rev. AO 09/11-CAN 10/13) Judgment in Criminal Case for a Petty Offense
DEFENDANT: Jacob Adam Blevin                                                                                                         Judgment - Page 4 of 6
CASE NUMBER: 3-19-cr-00477-JSC-1

                                                  CRIMINAL MONETARY PENALTIES
           The defendant must pay the total criminal monetary penalties under the schedule of payments.

                                                      Assessment                                   Fine                                  Restitution
 TOTALS                                                 $ 10.00                                 $ 1,000.00                            $ ____________



        The determination of restitution is deferred until __________. An Amended Judgment in a Criminal Case (AO 245C) will be
        entered after such determination.
        The defendant must make restitution (including community restitution) to the following payees in the amount listed below.


           If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified
           otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all
           nonfederal victims must be paid before the United States is paid.
 Name of Payee                                        Total Loss                         Restitution Ordered                     Priority or Percentage




 TOTALS                                                  $ 0.00                                   $ 0.00


        Restitution amount ordered pursuant to plea agreement $ __________
        The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full
        before the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6
        may be subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).
        The court determined that the defendant does not have the ability to pay interest and it is ordered that:
                 the interest requirement is waived for the fine/restitution.
                 the interest requirement is waived for the fine/restitution is modified as follows:
                  __________




 Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or after September 13, 1994, but
before April 23, 1996.
                           Case 3:19-cr-00477-JSC Document 27 Filed 01/15/21 Page 5 of 5

AO 245I (Rev. AO 09/11-CAN 10/13) Judgment in Criminal Case for a Petty Offense
DEFENDANT: Jacob Adam Blevin                                                                                                                  Judgment - Page 5 of 6
CASE NUMBER: 3-19-cr-00477-JSC-1

                                                               SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows :

 A              Lump sum payment of _ _________________ due immediately, balance due

                         not later than __________ , or
                         in accordance with        C,                    D, or         E, and/or              F below); or
 B              Payment to begin immediately (may be combined with                              C,          D, or        F below); or

 C              Payment in equal __________ (e.g., weekly, monthly, quarterly) installments of ___________ over a period of
                __________ (e.g., months or years), to commence __________ (e.g., 30 or 60 days) after the date of this judgment; or

 D              Payment in equal __________ (e.g., weekly, monthly, quarterly) installments of ___________ over a period of
                __________ (e.g., months or years), to commence __________ (e.g., 30 or 60 days) after release from imprisonment to a
                term of supervision; or
 E              Payment during the term of supervised release will commence within __________ (e.g., 30 or 60 days) after release from
                imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

 F              Special instructions regarding the payment of criminal monetary penalties:
                Criminal monetary payments shall be made to the Clerk of U.S. District Court, 450 Golden Gate Ave., Box 36060,
                San Francisco, CA 94102.

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is
due during imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

     Joint and Several

 Case Number                                                       Total Amount              Joint and Several                       Corresponding Payee,
 Defendant and Co-Defendant Names                                                                Amount                                 if appropriate
 (including defendant number)




         The defendant shall pay the cost of prosecution.

         The defendant shall pay the following court cost(s): __________

         The defendant shall forfeit the defendant’s interest in the following property to the United States:

         The Court gives notice that this case involves other defendants who may be held jointly and severally liable for payment of all
         or part of the restitution ordered herein and may order such payment in the future, but such future orders do not affect the
         defendant’s responsibility for the full amount of the restitution ordered.




 Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution, (7) penalties, and (8) costs, including cost of prosecution and court costs.
